Citation Nr: 0737637	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include chronic obstructive pulmonary disease, 
asthma, and bronchitis, on a direct basis and as due to 
exposure to asbestos.   

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing 
loss.   

4.  Entitlement to service connection for a dental disorder.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied entitlement to service 
connection for chronic obstructive pulmonary disease, PTSD, 
bilateral defective hearing, and a dental disability, and 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
residuals of pneumonia.  

In the February 2004 claim for compensation, the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  This issue is referred to the RO for appropriate 
action.  

The Board also notes that in July 2007, after the case was 
certified to the Board, the veteran provided additional 
evidence to the RO.  The evidence submitted is a copy of a 
personnel record that was already associated with the record 
and was considered when the May 2004 rating decision was 
issued.  Therefore, the Board finds that the solicitation of 
a waiver and/or remand for the RO's initial consideration of 
this evidence is not required.  38 C.F.R. § 20.1304(c) 
(2007).  

The issues of entitlement to service connection for bilateral 
hearing loss, residuals of pneumonia, and a respiratory 
disorder to include chronic obstructive pulmonary disease and 
bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no current diagnosis of PTSD.   

2.  Service connection for residuals of pneumonia was denied 
in a February 1979 rating decision.  The veteran did not 
perfect an appeal.

3.  Evidence received since the February 1979 rating decision 
is not cumulative and redundant; and by itself or in 
connection with the evidence previously assembled, does 
relate to an unestablished fact necessary to substantiate the 
claim and does raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of pneumonia.   

4.  On September 15, 2007, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal 
seeking service connection for a dental disability; there is 
no question of fact or law remaining before the Board in this 
matter.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 

2.  Evidence added to the record since the February 1979 
rating decision is new and material; thus, the claim of 
entitlement to service connection for residuals of pneumonia 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2007). 

3.  The criteria for withdrawal of a Substantive Appeal for 
the claim for entitlement to service connection for a dental 
disability are met; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for PTSD

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Effective March 7, 2002, 38 C.F.R. § 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 




Discussion

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

There is no competent evidence of a diagnosis of PTSD.  The 
service medical records do not reflect a diagnosis of PTSD.  
The veteran has not submitted or identified any treatment for 
PTSD.  The medical evidence of record does not establish a 
current diagnosis of PTSD.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  A grant of service connection 
requires a showing of current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding that a grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to some time in the distant past).  In this case, 
there is no competent evidence of a diagnosis of PTSD.    

The veteran's own implied assertions that he has PTSD due to 
events in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions. 

Since there is no evidence of current diagnosis of PTSD, a 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, service connection for 
PTSD is not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, 
including a claim for service connection for PTSD.  The 
letter asked the veteran to describe and provide details of 
the stressor event for the claim of service connection for 
PTSD.  The letter also notified the veteran as to what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The veteran was not provided notice pursuant to 38 C.F.R. 
§ 3.304(f)(3) with regards to the allegations of personal 
assault in service.  However, the Board finds that the 
veteran is not prejudiced by this defect in notice since the 
claimed assault is corroborated by the service medical 
records.  The ultimate disposition in this case rests upon 
the absence of a PTSD diagnosis.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
these elements.  However, the Board notes that as discussed 
in detail below, a preponderance of the evidence is against 
the claim for service connection, and therefore any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The 
veteran's service personnel records were obtained.  The 
veteran did not report any treatment for PTSD.  There is no 
identified relevant evidence that has not been accounted for.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection.  However, for reasons explained 
immediately below, an examination is not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  In the present case, there is 
no competent evidence that the veteran has symptoms or a 
diagnosis of PTSD.  Thus, VA is not obliged to provide an 
examination.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




II.  New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In a February 1979 rating decision, the RO denied the claim 
of entitlement to entitlement to service connection for 
residuals of pneumonia and pleurisy on the basis that the 
service medical records showed that the pneumonia in service 
was acute and the veteran did not have any current residuals 
of the pneumonia.  The veteran was notified of the decision 
in February 1979.  He did not file an appeal.  Thus, the 
February 1979 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In February 2004, the veteran filed an application to reopen 
the claim for service connection for residuals of pneumonia.  
The evidence submitted since the February 1979 rating 
decision consists of VA treatment records dated from October 
2000 to October 2003; treatment records from Dr. W.T. dated 
from December 2001 to October 2004; service personnel 
records; treatment records by Dr. H.A. dated from March 1992 
to October 1996; copies of the veteran's service medical 
records; a history of the 1st Marines dated in 1968; and lay 
statements from family members and a buddy.   

The lay statements are new and material evidence.  In the lay 
statements dated in March 2007, the veteran's sons indicate 
that they recall the veteran coughing and/or out of breath or 
winded while they were growing up.  The lay statements, when 
considered with previous evidence of record, does relate to 
an unestablished fact necessary to substantiate the claim and 
does raise a reasonable possibility of substantiating the 
claim.  The veteran asserts that he has had a respiratory 
disorder and symptoms since service.  The lay evidence 
supports the veteran's contentions that he had respiratory 
symptoms since service.  Lay persons are competent to testify 
as to the veteran's observable symptoms.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The lay testimony relates to 
whether the veteran has a current residual disability due to 
pneumonia.  Thus, the Board finds that this evidence is new 
and material, and the claim is reopened.   

Regarding the duty to notify and the duty to assist, the 
Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Regarding the application to reopen the claim for 
service connection for residuals of pneumonia, in view of the 
Board's favorable decision to reopen the claim, further 
assistance is unnecessary to aid the veteran in 
substantiating the claim to reopen.    

III.  Service connection for a dental disability

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2007).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In a written statement received by the RO on September 15, 
2006, prior to certification of the appeal to the Board, the 
veteran informed the RO that he intended to withdraw his 
appeal.  Hence, there is no allegation of error of fact or 
law remaining for appellate consideration on this matter, and 
the Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed.  

Given the veteran's expression of intent to withdraw his 
appeal, further discussion of the impact of the VCAA on this 
claim is not necessary.




ORDER

Entitlement to service connection for PTSD is not warranted 
and the appeal is denied.   

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of pneumonia 
is reopened and the appeal is granted to that extent.  

The appeal seeking entitlement to service connection for a 
dental disability is dismissed. 


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Regarding the claim for service connection for hearing loss, 
the veteran reports that he was exposed to gunfire while 
serving in the Marines and that he has had symptoms of 
hearing loss since service.  The veteran is competent to 
report observable symptoms, exposure to noise in service, and 
a continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran's statement of continuity of 
symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  The Board finds that 
an examination is needed to obtain a competent opinion as to 
whether the veteran currently has hearing loss that was 
incurred in service.  38 U.S.C.A. § 5103A(d).  

Regarding the claims for service connection for residuals of 
pneumonia and a respiratory disorder to include chronic 
obstructive pulmonary disease, asthma, and bronchitis, the 
veteran reports that he has had pulmonary symptoms since 
service.  As noted above, the veteran's sons report that 
while growing up, they have observed the veteran having 
coughing symptoms and shortness of breath, and being winded.  
There is medical evidence of treatment for respiratory 
disorders after service.  Private treatment records dated in 
1996 show treatment for bronchitis, chronic obstructive 
pulmonary disease, and asthma.  A January 2003 private 
treatment record shows a diagnosis of reactive airway disease 
consistent with chronic obstructive airway disease.  The 
veteran's statement of continuity of symptomatology since 
service can serve to satisfy the requirement for competent 
evidence that the disability may be related to service.  See 
Duenas, supra.  The service medical records show that the 
veteran was treated for pneumonia in service in 1946.  The 
Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran currently has a 
respiratory disorder that was incurred in service.  
38 U.S.C.A. § 5103A(d).

The Board also finds that while this case is in remand 
status, the veteran should be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the veteran as to the type of evidence needed to establish an 
increased disability rating, and an effective date pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
proper VCAA notice concerning the issue 
of entitlement to service connection that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
audiometric examination to determine the 
nature and etiology of the hearing loss, 
if any.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.

The examiner should report all current 
diagnoses.  If hearing loss is 
identified, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the disability first 
manifested during the veteran's period of 
service or is medically related to 
disease or injury in service, including 
exposure to gunfire.  The examiner should 
provide a rationale for the opinion.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the current respiratory 
disorder, if any.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should report all current 
diagnoses.  The examiner should indicate 
whether the veteran has an asbestos-
related disease.  If a respiratory 
disorder is identified, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
respiratory disorder first manifested 
during the veteran's period of service or 
is medically related to disease or injury 
in service, including the pneumonia 
diagnosed in 1946 or exposure to asbestos 
while aboard a ship.  The examiner should 
report the etiology of any respiratory 
disorder found, if possible.  The 
examiner should provide a rationale for 
the opinion.

4.  Then, readjudicate the issues on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


